Citation Nr: 1808948	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  16-60 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for stroke residuals, to include right side paralysis and speech impairment, claimed as due to radiation exposure and secondary to service-connected frostbite residuals of the bilateral upper and lower extremities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from August 1963 to June 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction was subsequently transferred to Nashville, Tennessee.  The Veteran was provided a hearing in reference to the above claim in February 2015 and September 2017, and transcripts from both these hearings are of record. 

The claim was brought before the Board in June 2015, May 2016, and June 2017.  In June 2015, the Board remanded to afford the Veteran a VA examination in conjunction with his claim.  The Board remanded in May 2016 requesting an addendum opinion addressing new evidence submitted by the Veteran.  In June 2017, the Board remanded again to afford the Veteran a previously requested hearing. 

In December 2017 correspondence, the Veteran was informed of his right to have an additional hearing held by a third Veterans Law Judge and notified that if he did not provide a response in 30 days, it would be assumed that he did not want another hearing.  The Veteran did not respond, and therefore, the Board will proceed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets further delay, another remand is necessary to afford the Veteran every possible consideration. 

In September 2017, the Veteran was provided a hearing.  The Veteran testified that he had a stroke in 2003.  The Veteran stated that at the time of his stroke, he was dealing with his service-connected frostbite residuals.  He stated that his doctor asked him if anything was bothering him or giving him stress, and the Veteran told him he was going through a lot due to what his body was experiencing from his service-connected frostbite residuals.  He further explained that during this time, he would go to the VA medical center for these issues, and the physicians would act like these problems did not exist.  The Veteran reported that, coupled with his inability to pay for treatment and worrying about whether he could still work and take care of his family, his service-connected frostbite residuals disability was causing him to go through a lot emotionally.  The Veteran explained that he believed the stress caused by his service-connected frostbite residuals was what caused his stroke. 

The Board notes that the Veteran has not made this contention before.  As such, there are no medical opinions of record addressing whether the stress from his service-connected frostbite residuals disability caused or aggravated the Veteran's stroke and/or stroke residuals.  Thus, the Board finds the case must be remanded in order to obtain an opinion regarding whether the Veteran's stroke and/or stroke residuals were caused or aggravated (permanently worsened beyond normal progress of the disorder) by stress resulting from his service-connected frostbite residuals.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records relevant to the Veteran's residuals of a stroke claim.

2.  After all outstanding records have been associated with the claims file, return the claims file to the VA examiner who provided the October 2015 and January 2016 opinions.  The record and a copy of this Remand must be made available to the examiner.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination should be scheduled.  If the October 2015 and January 2016 VA examiner is not available, the requested opinion with rationale should be rendered by another appropriate medical professional.  

Following a review of the entire record, to include the Veteran's lay statements concerning the stress he experienced as a result of his service-connected frostbite residuals, as well as the onset of current symptomatology, the examiner should opine as to the following:

a) Whether it is at least as likely as not (50 percent probability or more) that the Veteran's stroke and/or stroke residuals are due to his service-connected frostbite residuals, to include any stress caused or resulting from such conditions?   

b) Whether it is at least as likely as not (50 percent probability or more) that the Veteran's stroke and/or residuals of a stroke were/are aggravated by his service-connected frostbite residuals, to include any stress caused or resulting from such conditions?  "Aggravation" is defined as a worsening beyond the natural progression of the disability.  

In offering any opinion, the examiner must consider the full record, to include the lay statements regarding in-service incurrence, and the opinion should reflect such consideration.

A clearly stated rationale for any opinion offered should be provided and must not be based solely on the lack of any in-service records. 

3.  After completion of the above, readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and afford them a reasonable opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



 
___________________________	     	 ____________________________
             JENNIFER HWA	                                        BARBARA B. COPELAND
           Veterans Law Judge, 	                                         Veterans Law Judge,
        Board of Veterans' Appeals	                              Board of Veterans' Appeals



___________________________
NATHANIEL J. DOAN
Veterans Law Judge, 
Board of Veterans' Appeals


Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




